IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN SMITH,1                                 §
                                             §      No. 199, 2018
         Respondent-Below,                   §
         Appellant,                          §      Court Below: Superior Court
                                             §      of the State of Delaware
         v.                                  §
                                             §      C.A. No. 171-01070 (N)
STATE OF DELAWARE,                           §
                                             §
         Petitioner-Below,                   §
         Appellee.                           §

                               Submitted: November 14, 2018
                               Decided:   November 28, 2018

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                            ORDER

         This 28th day of November, 2018, having considered the briefs and the

record below, it appears to the Court that:

         (1)    John Smith has a long history of mental health issues. At the time of

the incident leading to his involuntary commitment Smith was under the highest

level of supervision by Connections Community Re-Integration Support Program.

After Smith tried to set his bedroom on fire in a group home, a New Castle County

police officer took Smith to the hospital and filed for a 24-hour emergency detention.

Following the 24-hour detention period, Smith was admitted to Delaware Psychiatric


1
    The pseudonym name was previously assigned to the appellant by the Superior Court.
Center (“DPC”) and evaluated for a 48-hour provisional period. At the end of the

48-hour provisional period, the evaluating physician completed two affidavits in

support of involuntary inpatient commitment and involuntary outpatient treatment.

The physician noted that Smith’s behavior was “severely psychotic, tangential, [and]

delusional”, that Smith was a “danger to himself and others,” and that less restrictive

means of treatment would be clinically inappropriate due to Smith’s “history of

noncompliance with medication which causes him to decompensate requiring

hospitalization.”2

         (2)    On October 3, 2017, the State filed a complaint seeking involuntary

inpatient commitment and involuntary outpatient treatment, relying on the police

officer’s 24-hour detention form and the DPC physician affidavits. After an October

11, 2017 probable cause hearing and later an October 18, 2017 “8-day hearing,”

Superior Court Commissioners ordered Smith’s continued involuntary inpatient

commitment and involuntary outpatient treatment.

         (3)    On October 19, 2017, Smith appealed the Commissioners’ October 11

and October 18 orders to the Superior Court. The Superior Court affirmed the

Commissioner’s orders in a fifteen-page March 28, 2018 order.3 While the Superior

Court appeal was pending, on January 30, 2018, Smith was released from



2
    App. to Opening Br. at A9-15.
3
    Smith v. State, No. CV 17I-01070, 2018 WL 1581193 (Del. Super. Ct. Mar. 28, 2018).
                                                2
involuntary inpatient commitment to involuntary outpatient treatment on the

recommendation of an examining psychiatrist at the Delaware Psychiatric Center

(“DPC”).4

       (4)    On appeal of the Superior Court’s March 28 order to this Court, Smith

argues that the Superior Court erred by (1) incorrectly interpreting 16 Del. C.’s §

5004(a)’s “observation” requirement, (2) finding that a partially completed form was

sufficient to support involuntary commitment, and (3) failing to apply specific

standards to Smith’s request for a continuance. The State responds with a threshold

argument that the appeal is moot because Smith is no longer involuntarily committed

and he waived any objection to his involuntary outpatient treatment.

       (5)    We address mootness first because a ruling in favor of the State means

the appeal will be dismissed before reaching the merits. An appeal is moot if the

issue in dispute is no longer amenable to a judicial resolution or if a party has been

divested of standing.5 Although a justiciable controversy might have existed at the

time the litigation commenced, the appeal should be dismissed if that controversy

ceases to exist.6 There is a recognized exception to the mootness doctrine when the




4
   App. to Opening Br. at A48.
5
  GMC v. New Castle County, 701 A.2d 819, 823 (Del. 1997).
6
  Id.
                                            3
appeal raises matters of public importance that are capable of repetition but evade

review.7

       (6)     We agree with the State that Smith’s appeal is moot. The challenge to

Smith’s inpatient commitment is moot because a Commissioner approved Smith’s

release from involuntary commitment on January 30, 2018.8 Likewise, the court-

ordered involuntary outpatient treatment order has expired.9                   Smith admits as

much.10

       (7)      This appeal is similar to Radulski v. Delaware State Hospital,11 where

the Court dismissed as moot an appeal from an expired commitment order. In

Radulski, a patient’s guardian, Radulski, appealed a Superior Court order requiring

a six-month involuntary commitment order for Taylor. Although the decision

involved some odd procedural facts, relevant to this case the Court decided that once

the commitment order expired of its terms, the appeal was moot:

               We find that the issue presented by this appeal, i.e., the
       correctness of the Superior Court’s involuntary commitment of Taylor,
       is capable of repetition. However, such repetition will not evade review

7
  Id. at 823 n.5.
8
  App. to Opening Br. at A48 (Commissioner’s Discharge Order).
9
  Id. at A47 (Commitment Order) (“This Order by the Superior Court is effective for a period of
three (3) months.”); see 16 Del. C. § 5013(c) (“If the court determines that an individual meets the
criteria for involuntary outpatient treatment over objection, the court shall enter an order of
disposition which shall not exceed 3 months”); see also 16 Del. C. § 5011(c) (“If the court
determines that an individual meets the criteria for involuntary commitment, the court shall enter
an order of disposition which shall not exceed 3 months”).
10
   Reply Br. at 1 (“Mr. Smith concedes that his controversy with the State over his involuntary
commitment is ‘no longer amenable to a judicial resolution.’”).
11
   541 A.2d 562 (Del. 1988).
                                                 4
          if, in the future, the attorneys utilize the procedures set forth in this
          Court’s Rules. Those Rules specifically provide for expedited
          proceedings:
                         Expedited Scheduling. Upon motion for good
                  cause shown or upon the Court’s order sua sponte, the
                  Court may order an expedited schedule of any or all
                  procedures, including a shortened time for the filing of
                  briefs and other papers, in any appeal or other proceeding.

          Supr.Ct.R. 25(d). Not only did counsel fail to avail themselves of this
          expedited procedure, but they also sought numerous time extensions
          that delayed the hearing of this appeal. Indeed, the appellant’s opening
          brief was ultimately scheduled for filing nine days after the expiration
          of the June 19, 1987 order. Cf. Stotland v. GAF Corp., Del.Supr., 469
A.2d 421, 423 (1983) (per curiam).

                 We find this appeal to be moot because the order from which the
          appeal was taken has expired by its own terms. We also find that the
          situation before this Court does not require the invocation of the public-
          interest exception to the mootness doctrine. Any public interest in the
          issues presented is more than counterbalanced by Taylor’s private
          interest in being released from the Hospital in the absence of a viable
          order authorizing her continued commitment.12

          (8)      Like Radulski, the orders requiring Smith’s involuntary commitment

expired by their own terms. Although Radulski is controlling, Smith argues that we

should apply the public interest exception to mootness. According to Smith, the

issue raised in the appeal—the proper interpretation of a Delaware statute—is

capable of repetition but will evade review because an involuntary commitment

order expires after three months, which does not allow sufficient time for full

appellate review.


12
     Id. at 566.
                                              5
        (9)   We agree with Smith that time is short, but an appeal that presents a

serious challenge to a Commissioner’s involuntary commitment order can be

expedited by both the Superior Court and this Court. Further, Smith has not raised

a serious substantive challenge to his involuntary commitment and treatment. Thus,

the public interest does not weigh in his favor to decide a case that is admittedly

moot.

        NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED as

moot.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                         6